Case 3:21-cv-01614-B Document 14 Filed 07/20/21                                                  Page 1 of 1 PageID 522




                                              AFFIDAVIT OF SERVICE

                                    UNITED STATES DISTRICT COURT
                                           NORTHERN District of Texas

 Case Number: 3:21-CV-01614-B

 Plaintiff:
 BISOUS BISOUS LLC

 vs.

 Defendant:
THE OLE GROUP,LLC

 Received these papers on the 19th day of July, 2021 at 7:44 pm to be served on THE CLE GROUP,
 LLC By Delivering To Manager,Salim Defikordi, 103 ROY ST, HOUSTON,TX 77007.
 i, ALEXANDRA TEDDER, being duly sworn, depose and say that on the 20th day of July, 2021 at
 10:06 am,I:

 served an AUTHORIZED entity by delivering a true copy of the PLAINTIFF BISOUS BISOUS LLC'S
 APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND MOTION FOR A PRELIMINARY
INJUNCTION,APPENDIX TO PLAINTIFF BISOUS BISOUS'APPLICATION FOR A TEMPORARY
RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION,DECLARATION OF
ANDREA MEYER WITH EXHIBITS with the date and hour of service endorsed thereon by me,to: ERICA
MARTINEZ as AUTHORIZED AGENT FOR SERVICE at the address of: CLE GROUP,1800 W LOOP S.
SUITE 1125, HOUSTON,TX 77027, who stated they are authorized to accept service for THE CLE
GROUP,LLC By Delivering To Manager,Sallm Dehkordl, and informed said person of the contents
therein, in compliance with state statutes.

 Description of Person Served: Age: 30,Sex: F, Race/Skin Colon Hispanic, Height: 5'6", Weight: 140,
 Hair: Black, Glasses: N

I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served.




                                                                           AWgnifA                          hjJey
                                                                          ALEXANDRA TEDDER
Subscribed and Sworn to before me on the 20th                             Process Server
day of July, 2021                    who is personally
known to me.
                                                                          Our Job Serial Number: DNE-2021000623
                                                                          Ref: 2000430
NOTARY PUBLl

                                Copynghl e 1992-2021 Daiatase SerMcas. Inc - Process Sarvafs Tocaim V8.1p
OONHIEOENKINSMOREUmO.SR.
Notary Public, State of Texas
Comm. Expires 03-10-2023
  NoiSfv ID 126316148
